Title: From James Madison to Joseph Delaplaine, 17 June 1818
From: Madison, James
To: Delaplaine, Joseph


Dear Sir
Montpellier June 17. 1818
I have recd. yours of the 10th. inst: preceded by one on the same subject; and have just recd. 2 packets from Cincinnati, as shewn by the post mark. They are addressed to me without letter, or any indication that they were to be forwarded to you. One of the packets consists of several pamphlets, which with the exception of the two herewith enclosed, were heretofore sent you by J. P. Todd. The other packet consists of your correspondence with him, and several manuscript papers received from him, or sent by you to him. As all these have already been in your possession, I infer that they were returned hither, as no longer wanted. Should this not be the case, be so good as to intimate it by a line, and they shall be forwarded. Friendly respects
James Madison
